 1   Kenneth R. Pedroza (SBN 184906)
     kpedroza@colepedroza.com
 2
     Joshua C. Traver (SBN 229778)
 3   jtraver@colepedroza.com
     Susannah D. Dahlberg (SBN 261709)
 4
     sdahlberg@colepedroza.com
 5   COLE PEDROZA LLP
     2295 Huntington Drive
 6
     San Marino, CA 91108
 7   Tel: (626) 431-2787
 8   Fax: (626) 431-2788

 9   Attorneys for Defendant,
10   CIGNA HEALTH & LIFE INSURANCE COMPANY

11   JONATHAN A. STIEGLITZ (SBN 278028)
12   LAW OFFICES OF JONATHAN A. STIEGLITZ
     11845 West Olympic Blvd., Suite 800
13   Los Angeles, CA 90064
14   Telephone: (323) 979-2063
     Facsimile: (323) 488-6748
15   jonathan.a.stieglitz@gmail.com
16
     Attorney for Plaintiff
17   THE SURGERY GROUP OF LOS ANGELES, PC
18
                        UNITED STATES DISTRICT COURT
19
                FOR THE CENTRAL DISTRICT OF CALIFORNIA
20
     THE SURGERY GROUP OF LOS             Case No. 2:19-cv-06231-SVW (SSx)
21   ANGELES, PC,                         District Judge Stephen V. Wilson
22                                        Magistrate Judge Suzanne H. Segal
                 Plaintiff,
23
                                          STIPULATED PROTECTIVE
24   v.                                   ORDER
25
     CIGNA HEALTH AND LIFE                [Discovery Document: Referred to
26   INSURANCE COMPANY, and               Magistrate Judge Suzanne H.
     DOES 1 through 10,                   Segal]
27
28               Defendant.
                                           1
                              STIPULATED PROTECTIVE ORDER
 1   1.    A. PURPOSES AND LIMITATIONS
 2         Discovery in this action is likely to involve production of confidential,
 3   proprietary, or private information for which special protection from public
 4   disclosure and from use for any purpose other than prosecuting this litigation may
 5   be warranted. Accordingly, the parties hereby stipulate to and petition the Court to
 6   enter the following Stipulated Protective Order. The parties acknowledge that this
 7   Order does not confer blanket protections on all disclosures or responses to
 8   discovery and that the protection it affords from public disclosure and use extends
 9   only to the limited information or items that are entitled to confidential treatment
10   under the applicable legal principles. The parties further acknowledge, as set forth
11   in Section 12.3, below, that this Stipulated Protective Order does not entitle them
12   to file confidential information under seal; Civil Local Rule 79-5 sets forth the
13   procedures that must be followed and the standards that will be applied when a
14   party seeks permission from the court to file material under seal.
15         B. GOOD CAUSE STATEMENT
16         This action is likely to involve trade secrets, contracts including pricing
17   information, patient health information protected by the Health Insurance
18   Portability and Accountability Act, and other valuable commercial, financial,
19   and/or proprietary information for which special protection from public disclosure
20   and from use for any purpose other than prosecution of this action is warranted.
21   Such confidential and proprietary materials and information consist of, among
22   other things, confidential business or financial information, information regarding
23   confidential business practices, or other confidential commercial information
24   (including information implicating privacy rights of third parties), confidential
25   patient health information, information otherwise generally unavailable to the
26   public, or which may be privileged or otherwise protected from disclosure under
27   state or federal statutes, court rules, case decisions, or common law. Accordingly,
28   to expedite the flow of information, to facilitate the prompt resolution of disputes
                                          2
                             STIPULATED PROTECTIVE ORDER
 1   over confidentiality of discovery materials, to adequately protect information the
 2   parties are entitled to keep confidential, to ensure that the parties are permitted
 3   reasonable necessary uses of such material in preparation for and in the conduct of
 4   trial, to address their handling at the end of the litigation, and serve the ends of
 5   justice, a protective order for such information is justified in this matter. It is the
 6   intent of the parties that information will not be designated as confidential for
 7   tactical reasons and that nothing be so designated without a good faith belief that it
 8   has been maintained in a confidential, non-public manner, and there is good cause
 9   why it should not be part of the public record of this case.
10   2.    DEFINITIONS
11         2.1 Action: Kupferman v. Cigna Health and Life Insurance Company (Case
12   No. 2:19-cv-06231-SVW-SS).
13         2.2 Challenging Party: a Party or Non-Party that challenges the designation
14   of information or items under this Order.
15         2.3 “CONFIDENTIAL” Information or Items: information (regardless of
16   how it is generated, stored or maintained) or tangible things that qualify for
17   protection under Federal Rule of Civil Procedure 26(c), and as specified above in
18   the Good Cause Statement.
19         2.4 Counsel: Outside Counsel of Record and House Counsel (as well as their
20   support staff).
21         2.5 Designating Party: a Party or Non-Party that designates information or
22   items that it produces in disclosures or in responses to discovery as
23   “CONFIDENTIAL.”
24         2.6 Disclosure or Discovery Material: all items or information, regardless of
25   the medium or manner in which it is generated, stored, or maintained (including,
26   among other things, testimony, transcripts, and tangible things), that are produced
27   or generated in disclosures or responses to discovery in this matter.
28   ///
                                           3
                              STIPULATED PROTECTIVE ORDER
 1         2.7 Expert: a person with specialized knowledge or experience in a matter
 2   pertinent to the litigation who has been retained by a Party or its counsel to serve
 3   as an expert witness or as a consultant in this Action.
 4         2.8 House Counsel: attorneys who are employees of a party to this Action.
 5   House Counsel does not include Outside Counsel of Record or any other outside
 6   counsel.
 7         2.9 Non-Party: any natural person, partnership, corporation, association, or
 8   other legal entity not named as a Party to this action.
 9         2.10 Outside Counsel of Record: attorneys who are not employees of a party
10   to this Action but are retained to represent or advise a party to this Action and have
11   appeared in this Action on behalf of that party or are affiliated with a law firm
12   which has appeared on behalf of that party, and includes support staff.
13         2.11 Party: any party to this Action, including all of its officers, directors,
14   employees, consultants, retained experts, and Outside Counsel of Record (and their
15   support staffs).
16         2.12 Producing Party: a Party or Non-Party that produces Disclosure or
17   Discovery Material in this Action.
18         2.13 Professional Vendors: persons or entities that provide litigation support
19   services (e.g., photocopying, videotaping, translating, preparing exhibits or
20   demonstrations, and organizing, storing, or retrieving data in any form or medium)
21   and their employees and subcontractors.
22         2.14 Protected Material: any Disclosure or Discovery Material that is
23   designated as “CONFIDENTIAL.”
24         2.15 Receiving Party: a Party that receives Disclosure or Discovery Material
25   from a Producing Party.
26   ///
27   ///
28   ///
                                          4
                             STIPULATED PROTECTIVE ORDER
 1   3.    SCOPE
 2         The protections conferred by this Stipulation and Order cover not only
 3   Protected Material (as defined above), but also (1) any information copied or
 4   extracted from Protected Material; (2) all copies, excerpts, summaries, or
 5   compilations of Protected Material; and (3) any testimony, conversations, or
 6   presentations by Parties or their Counsel that might reveal Protected Material. Any
 7   use of Protected Material at trial shall be governed by the orders of the trial judge.
 8   This Order does not govern the use of Protected Material at trial.
 9   4.    DURATION
10         After final disposition of this litigation, all Protected Materials shall be
11   either destroyed, permanently deleted, or returned to the Party who produced with
12   within sixty (60) days. Final disposition shall be deemed to be the later of (1)
13   dismissal of all claims and defenses in this Action, with or without prejudice; and
14   (2) final judgment herein after the completion and exhaustion of all appeals,
15   rehearings, remands, trials, or reviews of this Action, including the time limits for
16   filing any motions or applications for extension of time pursuant to applicable law.
17   5.    DESIGNATING PROTECTED MATERIAL
18         5.1    Exercise of Restraint and Care in Designating Material for Protection.
19         Each Party or Non-Party that designates information or items for protection
20   under this Order must take care to limit any such designation to specific material
21   that qualifies under the appropriate standards. The Designating Party must
22   designate for protection only those parts of material, documents, items, or oral or
23   written communications that qualify so that other portions of the material,
24   documents, items, or communications for which protection is not warranted are not
25   swept unjustifiably within the ambit of this Order.
26   ///
27   ///
28   ///
                                          5
                             STIPULATED PROTECTIVE ORDER
 1         Mass, indiscriminate, or routinized designations are prohibited. Designations
 2   that are shown to be clearly unjustified or that have been made for an improper
 3   purpose (e.g., to unnecessarily encumber the case development process or to
 4   impose unnecessary expenses and burdens on other parties) may expose the
 5   Designating Party to sanctions.
 6         If it comes to a Designating Party’s attention that information or items that it
 7   designated for protection do not qualify for protection, that Designating Party must
 8   promptly notify all other Parties that it is withdrawing the inapplicable designation.
 9         5.2    Manner and Timing of Designations.
10         Except as otherwise provided in this Order (see, e.g., second paragraph of
11   section 5.2(a) below), or as otherwise stipulated or ordered, Disclosure or
12   Discovery Material that qualifies for protection under this Order must be clearly so
13   designated before the material is disclosed or produced.
14         Designation in conformity with this Order requires:
15         (a)    for information in documentary form (e.g., paper or electronic
16   documents, but excluding transcripts of depositions or other pretrial or trial
17   proceedings), that the Producing Party affix at a minimum, the legend
18   “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page that
19   contains protected material. If only a portion or portions of the material on a page
20   qualifies for protection, the Producing Party also must clearly identify the
21   protected portion(s) (e.g., by making appropriate markings in the margins).
22         A Party or Non-Party that makes original documents available for inspection
23   need not designate them for protection until after the inspecting Party has indicated
24   which documents it would like copied and produced. During the inspection and
25   before the designation, all of the material made available for inspection shall be
26   deemed “CONFIDENTIAL.” After the inspecting Party has identified the
27   documents it wants copied and produced, the Producing Party must determine
28   which documents, or portions thereof, qualify for protection under this Order.
                                         6
                            STIPULATED PROTECTIVE ORDER
 1   Then, before producing the specified documents, the Producing Party must affix
 2   the “CONFIDENTIAL legend” to each page that contains Protected Material. If
 3   only a portion or portions of the material on a page qualifies for protection, the
 4   Producing Party also must clearly identify the protected portion(s) (e.g., by making
 5   appropriate markings in the margins).
 6         (b)    for testimony given in depositions that the Designating Party identify
 7   the Disclosure or Discovery Material on the record, before the close of the
 8   deposition all protected testimony.
 9         (c)    for information produced in some form other than documentary and
10   for any other tangible items, that the Producing Party affix in a prominent place on
11   the exterior of the container or containers in which the information is stored the
12   legend “CONFIDENTIAL.” If only a portion or portions of the information
13   warrants protection, the Producing Party, to the extent practicable, shall identify
14   the protected portion(s).
15         5.3    Inadvertent Failures to Designate.
16         If timely corrected, an inadvertent failure to designate qualified information
17   or items does not, standing alone, waive the Designating Party’s right to secure
18   protection under this Order for such material. Upon timely correction of a
19   designation, the Receiving Party must make reasonable efforts to assure that the
20   material is treated in accordance with the provisions of this Order.
21   6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
22         6.1    Timing of Challenges. Any Party or Non-Party may challenge a
23   designation of confidentiality at any time that is consistent with the Court’s
24   Scheduling Order.
25   ///
26   ///
27   ///
28   ///
                                          7
                             STIPULATED PROTECTIVE ORDER
 1         6.2    Meet and Confer. The Challenging Party shall initiate the dispute
 2   resolution process under Local Rule 37.1 et seq. 6.3 The burden of persuasion in
 3   any such challenge proceeding shall be on the Designating Party. Frivolous
 4   challenges, and those made for an improper purpose (e.g., to harass or impose
 5   unnecessary expenses and burdens on other parties) may expose the Challenging
 6   Party to sanctions. Unless the Designating Party has waived or withdrawn the
 7   confidentiality designation, all parties shall continue to afford the material in
 8   question the level of protection to which it is entitled under the Producing Party’s
 9   designation until the Court rules on the challenge.
10   7.    ACCESS TO AND USE OF PROTECTED MATERIAL
11         7.1    Basic Principles. A Receiving Party may use Protected Material that is
12   disclosed or produced by another Party or by a Non-Party in connection with this
13   Action only for prosecuting, defending, or attempting to settle this Action. Such
14   Protected Material may be disclosed only to the categories of persons and under
15   the conditions described in this Order. When the Action has been terminated, a
16   Receiving Party must comply with the provisions of section 13 below (FINAL
17   DISPOSITION).
18         Protected Material must be stored and maintained by a Receiving Party at a
19   location and in a secure manner that ensures that access is limited to the persons
20   authorized under this Order.
21         7.2    Disclosure of “CONFIDENTIAL” Information or Items. Unless
22   otherwise ordered by the court or permitted in writing by the Designating Party, a
23   Receiving Party may disclose any information or item designated
24   “CONFIDENTIAL” only to:
25         (a)    the Receiving Party’s Outside Counsel of Record in this Action, as
26   well as employees of said Outside Counsel of Record to whom it is reasonably
27   necessary to disclose the information for this Action;
28   ///
                                          8
                             STIPULATED PROTECTIVE ORDER
 1         (b)    the officers, directors, and employees (including House Counsel) of
 2   the Receiving Party to whom disclosure is reasonably necessary for this Action;
 3         (c)    Experts (as defined in this Order) of the Receiving Party to whom
 4   disclosure is reasonably necessary for this Action and who have signed the
 5   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
 6         (d)    the court and its personnel;
 7         (e)    court reporters and their staff;
 8         (f)    professional jury or trial consultants, mock jurors, and Professional
 9   Vendors to whom disclosure is reasonably necessary for this Action and who have
10   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
11         (g)    the author or recipient of a document containing the information or a
12   custodian or other person who otherwise possessed or knew the information;
13         (h)    during their depositions, witnesses ,and attorneys for witnesses, in the
14   Action to whom disclosure is reasonably necessary provided: (1) the deposing
15   party requests that the witness sign the form attached as Exhibit 1 hereto; and (2)
16   they will not be permitted to keep any confidential information unless they sign the
17   “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
18   agreed by the Designating Party or ordered by the court. Pages of transcribed
19   deposition testimony or exhibits to depositions that reveal Protected Material may
20   be separately bound by the court reporter and may not be disclosed to anyone
21   except as permitted under this Stipulated Protective Order; and
22         (i)    any mediator or settlement officer, and their supporting personnel,
23   mutually agreed upon by any of the parties engaged in settlement discussions.
24   8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
25   IN OTHER LITIGATION
26         If a Party is served with a subpoena or a court order issued in other litigation
27   that compels disclosure of any information or items designated in this Action as
28   “CONFIDENTIAL,” that Party must:
                                          9
                             STIPULATED PROTECTIVE ORDER
 1         (a)    promptly notify in writing the Designating Party. Such notification
 2   shall include a copy of the subpoena or court order;
 3         (b)    promptly notify in writing the party who caused the subpoena or order
 4   to issue in the other litigation that some or all of the material covered by the
 5   subpoena or order is subject to this Protective Order. Such notification shall
 6   include a copy of this Stipulated Protective Order; and
 7         (c)    cooperate with respect to all reasonable procedures sought to be
 8   pursued by the Designating Party whose Protected Material may be affected.
 9         If the Designating Party timely seeks a protective order, the Party served
10   with the subpoena or court order shall not produce any information designated in
11   this action as “CONFIDENTIAL” before a determination by the court from which
12   the subpoena or order issued, unless the Party has obtained the Designating Party’s
13   permission. The Designating Party shall bear the burden and expense of seeking
14   protection in that court of its confidential material and nothing in these provisions
15   should be construed as authorizing or encouraging a Receiving Party in this Action
16   to disobey a lawful directive from another court.
17   9.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
18   PRODUCED IN THIS LITIGATION
19         (a)    The terms of this Order are applicable to information produced by a
20   Non-Party in this Action and designated as “CONFIDENTIAL.” Such information
21   produced by Non-Parties in connection with this litigation is protected by the
22   remedies and relief provided by this Order. Nothing in these provisions should be
23   construed as prohibiting a Non-Party from seeking additional protections.
24         (b)    In the event that a Party is required, by a valid discovery request, to
25   produce a Non-Party’s confidential information in its possession, and the Party is
26   subject to an agreement with the Non-Party not to produce the Non-Party’s
27   confidential information, then the Party shall:
28   ///
                                          10
                             STIPULATED PROTECTIVE ORDER
 1                (1) promptly notify in writing the Requesting Party and the Non-Party
 2         that some or all of the information requested is subject to a confidentiality
 3         agreement with a Non-Party;
 4                (2) promptly provide the Non-Party with a copy of the Stipulated
 5         Protective Order in this Action, the relevant discovery request(s), and a
 6         reasonably specific description of the information requested; and
 7                (3) make the information requested available for inspection by the
 8         Non-Party, if requested.
 9         (c)    If the Non-Party fails to seek a protective order from this court within
10   14 days of receiving the notice and accompanying information, the Receiving
11   Party may produce the Non-Party’s confidential information responsive to the
12   discovery request. If the Non-Party timely seeks a protective order, the Receiving
13   Party shall not produce any information in its possession or control that is subject
14   to the confidentiality agreement with the Non-Party before a determination by the
15   court. Absent a court order to the contrary, the Non-Party shall bear the burden and
16   expense of seeking protection in this court of its Protected Material.
17   10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
18         If a Receiving Party learns that, by inadvertence or otherwise, it has
19   disclosed Protected Material to any person or in any circumstance not authorized
20   under this Stipulated Protective Order, the Receiving Party must immediately (a)
21   notify in writing the Designating Party of the unauthorized disclosures, (b) use its
22   best efforts to retrieve all unauthorized copies of the Protected Material, (c) inform
23   the person or persons to whom unauthorized disclosures were made of all the terms
24   of this Order, and (d) request such person or persons to execute the
25   “Acknowledgment and Agreement to Be Bound” that is attached hereto as Exhibit
26   A.
27   ///
28   ///
                                          11
                             STIPULATED PROTECTIVE ORDER
 1   11.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
 2   PROTECTED MATERIAL
 3         When a Producing Party gives notice to Receiving Parties that certain
 4   inadvertently produced material is subject to a claim of privilege or other
 5   protection, the obligations of the Receiving Parties are those set forth in Federal
 6   Rule of Civil Procedure 26(b)(5)(B). This provision is not intended to modify
 7   whatever procedure may be established in an e-discovery order that provides for
 8   production without prior privilege review. Pursuant to Federal Rule of Evidence
 9   502(d) and (e), insofar as the parties reach an agreement on the effect of disclosure
10   of a communication or information covered by the attorney-client privilege or
11   work product protection, the parties may incorporate their agreement in the
12   stipulated protective order submitted to the court.
13   12.   MISCELLANEOUS
14         12.1 Right to Further Relief. Nothing in this Order abridges the right of any
15   person to seek its modification by the Court in the future.
16         12.2 Right to Assert Other Objections. By stipulating to the entry of this
17   Protective Order no Party waives any right it otherwise would have to object to
18   disclosing or producing any information or item on any ground not addressed in
19   this Stipulated Protective Order. Similarly, no Party waives any right to object on
20   any ground to use in evidence of any of the material covered by this Protective
21   Order.
22         12.3 Filing Protected Material. A Party that seeks to file under seal any
23   Protected Material must comply with Civil Local Rule 79-5. Protected Material
24   may only be filed under seal pursuant to a court order authorizing the sealing of the
25   specific Protected Material at issue. If a Party's request to file Protected Material
26   under seal is denied by the court, then the Receiving Party may file the information
27   in the public record unless otherwise instructed by the court.
28   ///
                                          12
                             STIPULATED PROTECTIVE ORDER
 1   13.    FINAL DISPOSITION
 2          Within 60 days of the final disposition of this Action, each Receiving Party
 3   must return all Protected Material to the Producing Party or destroy such material.
 4   As used in this subdivision, “all Protected Material” includes all copies, abstracts,
 5   compilations, summaries, and any other format reproducing or capturing any of the
 6   Protected Material. Whether the Protected Material is returned or destroyed, the
 7   Receiving Party must submit a written certification to the Producing Party (and, if
 8   not the same person or entity, to the Designating Party) by the 60 day deadline that
 9   (1) identifies (by category, where appropriate) all the Protected Material that was
10   returned or destroyed and (2)affirms that the Receiving Party has not retained any
11   copies, abstracts, compilations, summaries or any other format reproducing or
12   capturing any of the Protected Material. Notwithstanding this provision, Counsel
13   are entitled to retain an archival copy of all pleadings, motion papers, trial,
14   deposition, and hearing transcripts, legal memoranda, correspondence, deposition
15   and trial exhibits, expert reports, attorney work product, and consultant and expert
16   work product, even if such materials contain Protected Material. Any such archival
17   copies that contain or constitute Protected Material remain subject to this
18   Protective Order as set forth in Section 4 (DURATION).
19   ////
20   ////
21   ////
22   ////
23   ////
24   ////
25   ////
26   ////
27   ////
28   ////
                                          13
                             STIPULATED PROTECTIVE ORDER
 1   4.    Any violation of this Order may be punished by any and all appropriate
 2   measures including, without limitation, contempt proceedings and/or monetary
 3   sanctions.
 4
 5   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
 6
 7   DATED:       October 23, 2019
 8
 9   /s/ Jonathan A. Stieglitz
      Attorneys for Plaintiff
10
11   DATED:       October 23, 2019
12
13   /s/ Susannah D. Dahlberg
      Attorneys for Defendant
14
15   FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
16
17   DATED:       10/25/19

18
19                      /S/
      Suzanne H. Segal
20    United States Magistrate Judge
21
22
23
24
25
26
27
28
                                           14
                              STIPULATED PROTECTIVE ORDER
 1                                        EXHIBIT A
 2
               ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3
 4   I, _____________________________ [print or type full name], of
 5   _________________ [print or type full address], declare under penalty of perjury
 6   that I have read in its entirety and understand the Stipulated Protective Order that
 7   was issued by the United States District Court for the Central District of California
 8   on [date] in the case of ___________ The Surgery Group Of Los Angeles, Pc v.
 9   Cigna Health and Life Insurance Company (Case No. 2:19-cv-06231-SVW-SS). I
10   agree to comply with and to be bound by all the terms of this Stipulated Protective
11   Order and I understand and acknowledge that failure to so comply could expose
12   me to sanctions and punishment in the nature of contempt. I solemnly promise that
13   I will not disclose in any manner any information or item that is subject to this
14   Stipulated Protective Order to any person or entity except in strict compliance with
15   the provisions of this Order. I further agree to submit to the jurisdiction of the
16   United States District Court for the Central District of California for the purpose of
17   enforcing the terms of this Stipulated Protective Order, even if such enforcement
18   proceedings occur after termination of this action. I hereby appoint
19   __________________________ [print or type full name] of
20   _______________________________________ [print or type full address and
21   telephone number] as my California agent for service of process in connection with
22   this action or any proceedings related to enforcement of this Stipulated Protective
23   Order.
24   Date: ______________________________________
25   City and State where sworn and signed: _______________________________
26   Printed name: _______________________________
27
28   Signature: __________________________________
                                          15
                             STIPULATED PROTECTIVE ORDER
